            Case 1:20-cv-08668-VM Document 32 Filed 10/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

NATIONAL COALITION ON BLACK
CIVIC PARTICIPATION, MARY WINTER,
GENE STEINBERG, NANCY HART,
SARAH WOLFF, KAREN SLAVEN, KATE
KENNEDY, EDA DANIEL, and ANDREA
SFERES,                                               Civil Action No.: 20-cv-8668-VM

                   Plaintiffs,

       v.

JACOB WOHL, JACK BURKMAN, J.M.
BURKMAN & ASSOCIATES, LLC,
PROJECT 1599, and JOHN and JANE DOES
1-10,

                   Defendants.


                                  ENTRY OF APPEARANCE

       PLEASE TAKE NOTICE that John Libby, Senior Special Counsel at the Lawyers’

Committee for Civil Rights Under Law, hereby enters an appearance as counsel on behalf of

Plaintiffs, National Coalition on Black Civic Participation, Mary Winter, Gene Steinberg, Nancy

Hart, Sarah Wolff, Karen Slaven, Kate Kennedy, Eda Daniel, and Andrea Sferes, in the above-

titled action. I am admitted to practice in this Court.


Dated: October 23, 2020                               Respectfully submitted,
       Washington, DC
                                                      LAWYERS’ COMMITTEE FOR CIVIL
                                                      RIGHTS UNDER LAW

                                                       _/s/_John Libby___________
                                                       John Libby (NY Bar No. 5717038)
                                                       1500 K St. NW, Suite 900
                                                       Washington, DC 20005
                                                       Tel: +1 202-662-8600
                                                       jlibby@lawyerscommittee.org

                                                      Attorney for Plaintiffs
